Appeals by the defendant from four judgments of the Supreme Court, Richmond County, all rendered July 1, 1976, convicting him (1) upon a jury verdict, of robbery in the first degree and burglary in the second degree, and (2) upon his pleas of guilty, of robbery in the first degree, and two counts of burglary in the second degree, and imposing sentences. Judgments affirmed. Prior to defendant’s trial, a Huntley hearing (People v Huntley, 15 NY2d 72) was held to determine the admissibility of statements defendant made to Detective Morris and of a written confession executed by defendant while in the custody of Morris. Defendant argues that at the conclusion of the hearing, the court failed to state its findings of fact and conclusions of law as is required by CPL 710.60 (subds 4, 6). It is settled that this court can make the necessary findings where a fair and full hearing on the motion to suppress provides an adequate record (People v Cruz, 65 AD2d 558; cf. People v Massiah, 47 AD2d 931; People v Russo, 45 AD2d 1040). We do not agree with the defendant that the instant hearing was any less than fair and full. Examining the testimony of the prosecution’s witness and that of the defendant, we find that the People have proven beyond a reasonable doubt that defendant’s oral statements and written confession were voluntarily made after the requisite warnings were given to the defendant. We have examined defendant’s other contentions, including the claim of ineffective assistance of counsel, and find them to be Without merit. Hopkins, J. P., Lazer, Margett and Weinstein, JJ., concur.